91 F.3d 122
Atlantic Mutual Insurance Companyv.Nicoletti Beer Distributors, Rocco Nicoletti, Estate ofSilvio Nicoletti, Rose Nicoletti, d/b/a Nicoletti BeerDistributors, t/a Nicoletti Beer Distributors, StevenSurdykowski, Kathy Surdykowski, as Assignee of Rights andInterests of Nicoletti Beer Distributors, Silvio Nicoletti,Rose Nicoletti, d/b/a and/or t/a Nicoletti BeerDistributors, Kathy Surdykowski, Estate of StevenSurdykowski, as Assignees of Rights and Interests of
NO. 95-2024
United States Court of Appeals,Third Circuit.
June 10, 1996

Appeal From:  E.D.Pa., No. 94-cv-03699,
Giles, J.


1
AFFIRMED.